DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                   JAMES HENRY STEPHENSON,
                           Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D19-2686

                             [July 29, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Michael Heisey, Judge; L.T. Case No.
472017CF000477.

   Carey Haughwout, Public Defender, and Stacey Kime, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and GROSS, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.